Citation Nr: 0844220	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.




ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1972 to May 
1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his January 2006 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board, commonly referred to as a Travel Board 
hearing.  However, he failed to report for the hearing, 
subsequently scheduled for November 2006.  He has not 
explained his absence or requested to reschedule the hearing.  
Therefore, the Board considers his hearing request withdrawn.  
See 38 C.F.R. § 20.704(d) (2007).

The Board remanded this case to the RO in February 2008, via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDING OF FACT

The veteran's low back disorder was not caused or made 
permanently worse by his active military service, and there 
is no objective clinical indication he had arthritis in his 
low back within one year of his discharge from the military.


CONCLUSION OF LAW

The veteran's low back disorder was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in May 2005, the 
RO advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Consider, as well, that the RO issued that May 2005 
VCAA notice letter prior to initially adjudicating his claim, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  It equally deserves 
mentioning that a more recent March 2006 letter also informed 
him of the downstream disability rating and effective date 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

And since providing the additional VCAA notice in the March 
2006 letter, the RO and AMC have gone back and readjudicated 
the veteran's claim in the February 2007 and October 2008 
supplemental statements of the case (SSOCs), including 
considering any additional evidence received in response to 
that additional notice.  This is important to point out 
because if, as here, the notice provided prior to the initial 
adjudication was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



So, here, even if there arguably is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

With respect to the duty to assist, the RO and AMC obtained 
the veteran's service medical records (SMRs), service 
personnel records, and VA medical records -including the 
results of his VA Compensation and Pension Examination 
(C&P Exam) discussing the nature and etiology of his low back 
disorder, the dispositive issue in his appeal.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  He recently 
indicated in November 2008, in response to the most recent 
SSOC issued on remand, that he had no other information or 
evidence to submit.  He therefore requested that the AMC 
return his case to the Board for further appellate 
consideration as soon as possible.  Thus, as there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its February 2008 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).


The Veteran's Claim for Service Connection for a Low Back 
Disorder

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Degenerative joint disease (i.e., arthritis) will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-
connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 
148, 158 (1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the veteran has it).  Here, the veteran 
has a confirmed low back disorder - specifically, 
degenerative disk disease and spondylosis, i.e., arthritis of 
the lumbar spine with radiculopathy.  See the report of his 
September 2008 VA C&P Exam.  Consequently, the determinative 
issue is whether his current low back disorder is somehow 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Concerning this, the veteran asserts that his current low 
back disorder is due to the fact that, while a Navy plane 
captain he was required to carry 80 pounds of chains on his 
back and that, on one such occasion while carrying a chain, 
he was injured in a flight deck incident.  See, e.g., his 
October 2006 statement.

In a more recent statement made to a VA examiner in September 
2008, however, the veteran stated that "he cannot remember 
any specific injury during active duty" and that "he thinks 
it [referring to his low back disorder] was just more of a 
progressive type pain that got worse with time."  This 
statement appears to contradict his earlier testimony, 
especially as he formerly attributed his current low back 
disorder to definite trauma - an injury on a flight deck 
while in service.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (noting that the credibility of a witness may be 
impeached by a showing of interest, bias, inconsistent 
statements, and consistency with other evidence), aff'd, 78 
F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by 
statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (indicating the Board retains the discretion 
to make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence).

Regardless of this notable change in testimony, however, the 
Board sees the veteran's SMRs document that he was, in fact, 
involved a flight deck incident in June 1974, during which 
the record shows he experienced back spasms.  But they 
apparently resolved prior to his discharge, as the report of 
his May 1975 military separation examination does not mention 
any prior back injury or, of equal or even greater 
significance, any residual disability.

And although the veteran earnestly believes there is a 
correlation between the events that occurred during his 
military service and his current low back disorder, as layman 
without the necessary medical training and expertise, he 
simply does not have the competence to make this important 
determination.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
and see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran is only competent to comment on observable 
symptoms (like pain) he may have experienced during service, 
and during the many years since, but not the cause of them in 
terms of whether they are from a low back disorder 
attributable to his military service.  See 38 C.F.R. § 
3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

With regard to continuity of symptomatology, since the 
veteran alleges to have experienced progressively increasing 
pain in his low back since he was in the military, it is 
unclear from the record as to when his first post-service 
treatments for a lower back disorder began.  The medical 
evidence that is before the Board dates back only to April 
1998, when he received X-rays for a lower back disorder, 
with treatment notes documenting intermittent low back pain 
and a flare-up six months prior to that examination.  See VA 
medical records dated in April 1998.  A January 2005 VA 
treatment record noted there was a history of lower back pain 
dating back 10 years, which, if true, means back to 1995 or 
thereabouts.  However, the veteran has submitted personal and 
lay statements from others describing low back pain many 
years prior to that.

Also of record, though, is other probative evidence 
indicating the veteran has sustained intercurrent low back 
injuries since service from falls in 2001 and 2005.  See his 
VA medical records dated in December 2001 and January 2005.  
And because of the uncertainty over whether his current low 
back disorder dates back to his military service or, instead, 
is the result of those intercurrent injuries since service, 
the Board remanded his claim in February 2008, in part, 
to provide him a comprehensive physical examination to assess 
the nature and etiology of his low back disorder.  In the 
remand, the Board also instructed the AMC to obtain his 
outstanding medical treatment records (since May 1975) from 
the Hines VA Medical Center (VAMC) in Hines, Illinois, and to 
associate these records with his claims file for 
consideration as they, too, might address the determinative 
issue of etiology of his low back disorder, including in 
terms of showing he had experienced continuity of 
symptomatology since service.

A February 2008 letter documents that the AMC requested these 
records, and that in March 2008 the AMC received them.  These 
records were then placed in the claims file, as directed, for 
consideration.

The veteran had the requested VA C&P exam in September 2008.  
The designated VA examiner, after clinically examining the 
veteran and reviewing his 2507 form and claims file for the 
pertinent medical and other history, concluded 
"[the veteran's] current condition is less likely than not a 
result of his time in the service." 

There is no medical evidence refuting this VA examiner's 
unfavorable opinion as to the etiology of the veteran's low 
back disorder.  This physician's opinion is well-reasoned and 
based on an objective clinical evaluation of the veteran and 
an independent review of his claims file, including the 
results of his VA C&P Exam.  So the opinion has the proper 
factual foundation and, therefore, is entitled to a lot of 
probative weight, especially since, again, it is 
uncontroverted.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for a low back disorder is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


